Title: To Thomas Jefferson from Jeremiah Van Rensselaer, 3 June 1802
From: Rensselaer, Jeremiah Van
To: Jefferson, Thomas


            SirAlbany 3d June 1802
            My perticular frend Elkanah Watson who has resided in this City about thirteen years, expressing a wish to recomend to your Notice Mr. Simon Lynch, merchant of Nantes in France as American Consul in that City—Permit me Sr. to recomend Mr. Watson to your Attention—during several years of our Revolutinary war he was at the head of a Respectable House in Nantes; from his Standing in Society, his long experience in buiseness, and his Attatchment to the principles of our Revolution; such representations as he may Make on the Subject of Mr. Lynch, I am perswaded will be found entitled to the Confidence of Goverment.
            I am Respectfully sr. your Most Obt. Huml sert
            Jer V Rensselaer
          